Citation Nr: 1045443	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-29 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for a bilateral knee disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The appellant and his wife




ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve.  He had 
active duty for training from July 1979 to November 1979 and 
active duty from December 1995 to August 1996.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.  

A hearing was held on October 19, 2009, in Washington, DC, before 
Kathleen K. Gallagher, a Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To obtain the Veteran's complete service 
personnel records, to verify his service dates, and to obtain a 
clarifying medical opinion.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010). 

The Board notes that the Veteran's complete service personnel 
records are not associated with the claims file, and it does not 
appear any attempt was made to obtain such records.  Thus, the RO 
should attempt to obtain and associate with the claims file the 
Veteran's complete personnel records.

The Board also notes that verification of the Veteran's service 
is necessary.  In this regard, the available service personnel 
records show that he had active duty for training (ACDUTRA) from 
July 1979 to November 1979 and active duty service from December 
1995 to August 1996.  However, the Veteran served in the United 
States Air Force Reserve, and there is no indication as to all of 
the dates of his periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA). Therefore, the RO 
should attempt to verify the dates of the Veteran's service in 
the United States Army Reserve.

In addition, the Board notes that the Veteran was afforded a VA 
examination in November 2007 in connection with his claim for 
service connection for a bilateral knee disorder.  Following a 
review of the Veteran's medical history, the examiner opined that 
the current bilateral knee disorder was less likely as not a 
result of or aggravation of the Veteran's military service.  She 
noted that the Veteran had a long history of a chronic knee 
condition that pre-dated his active duty service and observed 
that he had a permanent profile that restricted him from vigorous 
activity that would have aggravated his underlying condition.  
The examiner further indicated that the Veteran had vigourous 
activity in his post-service occupation.  

Nevertheless, the Board notes that two of the Veteran's military 
supervisors have submitted lay statements attesting to his 
military dties and knee problems.  Moreover, the November 2007 VA 
examiner did not address each period of service separately.  The 
Board further notes that the Veteran appears to have originally 
injured his right and left knees at separate times, yet the 
examiner did not discuss that fact and instead considered them 
one condition resulting from the same etiology.  Therefore, the 
Board finds that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and etiology 
of any and all knee disorders that may be present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1. The RO should contact the National 
Personnel Records Center (NPRC), the 
Records Management Center (RMC), the 
appellant's unit, and any other appropriate 
location, to request the complete service 
personnel records of the appellant. 

The RO should also request verification of 
the dates the Veteran served in United 
States Army Reserves to include the dates 
for each period of active duty for training 
and inactive duty for training that he 
attended as well as all periods of active 
duty service.  The RO should prepare a 
summary of such dates.

As set forth in 38 U.S.C.A. § 5103A(b)(3) 
and 38 C.F.R. § 3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The appellant should be notified 
of any action to be taken.

2.  The Veteran should be afforded a VA 
examination to determine to determine the 
nature and etiology of any bilateral knee 
disorders that may be present.  The RO 
should provide the examiner with the 
summary of the Veteran's verified dates and 
types of service.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including his service 
personnel and treatment records, his post-
service medical records, and the lay 
statements and assertions.

The examiner should identify all current 
knee disorders.  For each disorder 
identified, he or should indicate when the 
disorder manifested and whether it is at 
least as likely as not that that the 
disorder is related to the Veteran's active 
duty service or a period of active duty for 
training (ACDUTRA) or inactive duty for 
training (INACDUTRA).

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of such 
a conclusion as it is to find against it.)

If the examiner finds that a current knee 
disorder did not manifest during or is not 
related to a period of active duty, 
ACDUTRA, or INACDUTRA, he or she should 
indicate whether the disorder preexisted 
such a period of service.  If so, he or she 
should state whether the preexisting knee 
disorder(s) worsened in severity during 
service and whether the increase in 
severity was consistent with the natural 
progression of the disease or whether the 
increase represented a permanent worsening 
or "aggravation" of the disease beyond its 
natural progression.  In responding to this 
question, the examiner should note that 
temporary or intermittent flare-ups of a 
preexisting injury or disease are not 
sufficient to be considered "aggravation in 
service" unless the underlying condition, 
as contrasted with symptoms, has worsened.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2010), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  After completing the above actions, the 
RO should conduct any other development as 
may be indicated as a consequence of the 
actions taken in the preceding paragraphs. 

4.   When the development requested has 
been completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


